Submitted December 13, 1940.
This is a companion case to Ralston et al., Appellants, v.Cunningham et al., 143 Pa. Super. 412, 18 A.2d 108. The appellees in that case are the appellants here. A petition for the allowance of counsel fee was filed in the court below on behalf of appellants under section 17 of the Act of June 2, 1937, P.L. 1198, 43 P. S. § 206q, which provides: "Upon denial by the court of any injunctive relief sought in an action involving or growing out of a labor dispute, the court shall order the complainant to pay reasonable costs and expenses of defending the suit and a reasonable counsel fee." The petition was dismissed by the court below.
For the reasons stated in our opinion in Ralston et al.,Appellants, v. Cunningham et al., supra, the order of the court below is affirmed, at the costs of appellants herein.